Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 5/13/22 has been entered. Claims 1-20 remain pending in the application. Application’s amendments to the Drawings, Specification, and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 4/8/22 with exceptions noted below. 

Response to Arguments
Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive.
Applicant asserts Matsko does not teach generating and transmitting a control signal in response to determining that both a state of the boiler is possible to perform the combustion optimization of the boiler and at the same time a state of the combustion controller controlling combustion of the boiler is possible to perform the combustion optimization of the boiler.
Examiner notes that Applicant broadly claims determining if it is possible to perform combustion optimization and does not cite specific determining factors that determine when to send the signal. The prior art performs combustion optimization which is triggered by a command such as a startup command or when load changes by a certain percentage.
Applicant asserts the newly claimed limitations are not taught. 
This is addressed in the rejection below.
Applicant asserts that Matsko merely discloses that both the model-based efficiencies and the instantaneous on-line efficiency calculation procedures are based on steady-state performance testing and are applicable to steady state boiler operation.
Examiner asserts that the claims as constructed allow Matsko to read on them because Matsko perform combustion operation based on real-time data and within a specific load range thereby determining normal boiler conditions. Examiner notes that Applicant is arguing features more narrowly than they are claimed.
Applicant asserts that Matsko does not disclose generating a control command to perform combustion optimization.
Examiner disagrees as Matsko performs optimization under some conditions and not under other conditions therefore a signal is sent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 6, and 14 recite a predetermined or specified range in relation to the state of the boiler and a state of the combustion controller controlling combustion. It is unclear what this predetermined range comprises, what the units comprise and what range could be applied to both a boiler and a combustion controller. 
The term “normal” in claims 1, 6, and 14 is a relative term which renders the claim indefinite. The term “normal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear when “the boiler is normal”, what “normal communication availability” and what “are normal by analyzing real-time data” are to be interpreted as because one may view something to be normal when another may not and this term is not defined in the specification.
Claims 1, 6, and 14 recite the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d
Claims 1, 6, and 14 recite “the resource status”. This term lacks antecedent basis and it is unclear how this term should be interpreted.
Claims 1, 6, and 14 recite “an integrity of each module of the boiler system”. Modules were not previously recited and therefore this lacks antecedent basis and it is unclear what a module comprises and how many are required to meet the claim limitation.
Claims 1-20 recite “combustion optimization” or some version of optimization. It is unclear what is required to optimize the combustion. It is also unclear what optimization entails a one may consider something to be optimized when another may consider it not to be optimized.
Regarding claim 1-13, The claims recite a data collection part, a management part, an execution part, a boiler management part, combustion control management part, an optimization part comprise. It is noted that the disclosure does not further specify the structure of these parts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Optimal Boiler Load Allocation in Distributed Control to Matsko et al. (Matsko).
Regarding claims 1 and 14, Matsko teaches at least one processor configured to implement (Abstract) a data collection part configured to collect real-time data including values measured in real time from a boiler system comprising a boiler and a combustion controller configured to control combustion of the boiler and control values for controlling the boiler (Abstract and Page 1141 Paragraph 0005 in the second column disclose real time measurements); a management part configured to determine whether to perform combustion optimization of the boiler system comprising the boiler and combustion controller based on the real-time data by analyzing the real-time data (Page 1141 Paragraph 0005 discloses performing combustion optimization when a boiler load changes within 2-5% but not when the load changes between 5-25%); an execution part configured to generate a control command and transmit the control command to the combustion controller to perform the combustion optimization of the boiler system comprising the boiler and the combustion controller in response to determining the combustion optimization of the boiler system comprising the boiler and the combustion controller is possible, the control command to perform the combustion optimization of the boiler system comprising the boiler and the combustion controller being generated and transmitted in response to determining that both a state of the boiler is possible to perform the combustion optimization of the boiler and at the same time a state of the combustion controller controlling combustion of the boiler is possible to perform the combustion optimization of the boiler (Page 1141 particularly Page 1141 Paragraph 0005 in the second column), wherein the state of the boiler is possible to perform the combustion optimization of the boiler in response to determining that the boiler is normal by analyzing the real-time data, and the state of the combustion controller controlling combustion of the boiler is possible to perform the combustion optimization of the boiler in response to determining that an integrity of the boiler system including the boiler system resource status and normal communication availability and an integrity of each module of the boiler system such as presence of the combustion model are normal by analyzing the real-time data (this is considered intended use because the claim simply recites the possibility of this section and the device performs combustion optimization and a normal boiler system shuts down when integrity or communication of the boiler system is compromised such as a loss of power. Every other situation could be considered normal).
It is unclear if the data collection part, the management part, and the execution part are different parts in the Matsko. It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate the parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). 
Regarding claims 2 and 8, the modified device of Matsko teaches wherein the management part determines whether to perform the combustion optimization of the boiler according to a predetermined condition by analyzing operation data in the real-time data, determines whether to perform the combustion optimization of the boiler according to the predetermined condition by analyzing a state binary value in the real-time data, or determines whether to perform the combustion optimization of the boiler through knowledge-based analysis that considers a predetermined range of operation data in the operation data and a value due to an influence between the operation data (Page 1141 particularly Page 1141 Paragraph 0005 in the second column).
Regarding claims 3 and 9, the modified device of Matsko teaches wherein the management circuitry comprises a boiler management part configured to determine whether a state of the boiler is possible to perform the combustion optimization of the boiler by analyzing the real-time data; and a combustion control management part configured to determine whether a state of the combustion controller configured to control the combustion of the boiler may perform the combustion optimization of the boiler by analyzing the real-time data (Page 1141 particularly Page 1141 Paragraph 0005 in the second column).
It is unclear if the boiler management part and combustion control management parts are different parts in the Matsko. It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate the parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). 
Regarding claims 4 and 10, the modified device of Matsko teaches wherein if the boiler management part determines that the state of the boiler may perform the combustion optimization of the boiler and the combustion control management part determines that the state of the combustion controller configured to control the combustion of the boiler is possible to perform the combustion optimization of the boiler, the execution part transmits the generated control command to the combustion controller to perform the combustion optimization (Page 1141 particularly Page 1141 Paragraph 0005 in the second column).
Regarding claims 5 and 11, the modified device of Matsko teaches wherein the real-time data comprises operation data and a state binary value measured from the boiler and the combustion controller (Page 1141 particularly Page 1141 Paragraph 0005 in the second column).
Regarding claims 6 and 7, the modified device of Matsko teaches claim 6 and an optimization part configured to calculate a target value for the combustion optimization by using the combustion controller, and to output a control signal according to the calculated target value (Abstract and Page 1141 particularly Page 1141 Paragraph 0005 in the second column discloses controlling to target loads and efficiencies and in a normal system would control to at least a temperature or steam output) wherein the state of the boiler is possible to perform the combustion optimization of the boiler in response to determining that the boiler is normal by analyzing the real-time data, and the state of the combustion controller controlling combustion of the boiler is possible to perform the combustion optimization of the boiler in response to determining that an integrity of the boiler system including the boiler system resource status and normal communication availability and an integrity of each module of the boiler system such as presence of the combustion model are normal by analyzing the real-time data (this is considered intended use because the claim simply recites the possibility of this section and the device performs combustion optimization and a normal boiler system shuts down when integrity or communication of the boiler system is compromised such as a loss of power. Every other situation could be considered normal).
It is unclear if the optimization part is a different part in the Matsko. It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate the parts, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)). 
Regarding claim 12, the modified device of Matsko teaches wherein the optimization circuitry comprises an optimal model/controller selector configured to select any one combustion model and combustion controller among a plurality of combustion models and combustion controllers previously generated based on the real-time data; and a combustion optimization algorithm configured to calculate the target value by inputting the real-time data to the selected combustion model and combustion controller, and to output the control signal according to the calculated target value (Abstract and Page 1141 particularly Page 1141 Paragraph 0005 in the second column discloses controlling to target loads and efficiencies and in a normal system would control to at least a temperature or steam output and choosing the model that satisfies the process demand).
Regarding claim 13, the modified device of Matsko teaches wherein the optimal model/controller selector selects the combustion model having the smallest difference between the real-time data and estimation data estimated through the combustion model among the plurality of combustion models (Abstract and Page 1141 particularly Page 1141 Paragraph 0005 in the second column discloses choosing the model that satisfies the process demand).
Regarding claim 14, Matsko teaches claim 14 as disclosed in the rejection of claim 1 above.
Regarding claim 15, Matsko teaches claim 15 as disclosed in the rejection of claim 2 above.
Regarding claim 16, Matsko teaches claim 16 as disclosed in the rejection of claim 4 above.
Regarding claim 17, Matsko teaches claim 17 as disclosed in the rejection of claim 4 above.
Regarding claim 18, Matsko teaches claim 18 as disclosed in the rejection of claim 5 above.
Regarding claim 19, Matsko teaches claim 19 as disclosed in the rejection of claim 12 above.
Regarding claim 20, Matsko teaches claim 20 as disclosed in the rejection of claim 13 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                                            Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762